NOTICE OF Pre-AIA  or AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/13/22 wherein the specification and claims 1, 6-8, 11, 23, 24 , and 26 were amended and claims 2 and 12-22 were canceled.
	Note(s):  Claims 1, 3-11, and 23-26 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/13/22 to the rejection of claims 1-26 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	The double patenting rejection over U.S. Patent No. 10,111,969 is WITHDRAWN because Applicant amended the claims to overcome the rejection.
II.	Claims 1, 3-11, and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15, 28, 29, 42, and 49 of copending Application No. 17/625,973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a conjugate/composition comprising a fluorophore, linker, and overlapping uPAR peptide.  The claims differ in that those of the instant invention list various fluorophores whereas the copending invention reads on any fluorophore in general.  Also, the instant invention differs from the copending invention in that independent claim 1 of the copending invention reads on any general uPAR peptide whereas the instant invention lists specific peptides.
Also, both the patented and instant invention disclose that their conjugates may be used for imaging diseases/disorders.  Thus, both would be used for pharmaceutical purposes and administered to a subject of interest in an effective amount to image the disease/disorder of interest.  The administering of an effect amount (dosage) in the art is recognized as the amount (dosage) necessary to yield a desired result.  As a result, the skilled artisan would recognize that depending upon a subject’s weight, age, disease/disorder, the dosage amount will vary.  Hence, the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



APPLICANT’S ASSERTIONS
	In summary, it is asserted that the breadth of the subject matter of copending application 17/625,973 has not been granted and the claim scope has not been determined.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  In particular, while the copending claims have not been examined, the subject matter in both applications overlap.  Thus, the double patenting rejection is still deemed proper.

112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8:  The claim is ambiguous because some of the bonds and atoms in the structure are unreadable.

APPLICANT’S ASSERTION
	In summary, it is asserted that the claim was amended to address the Examiner’s concern.
EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive.  Specifically, review of the claims does not provide a readable structure.  The subscripts, atoms, and some of the bonds on the left side of the structure are not readable.  Applicant is once again respectfully requested to submit a readable structure.
Claim 11:  The claim recites the limitation "the sequence" in lines 4-9.  There is insufficient antecedent basis for this limitation in the claim.
APPLICANT’S ASSERTION
	In summary, it is asserted that the claim was amended to address the Examiner’s concern.
EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive.  Review of lines 4-9 of claim 11 disclose that the sequence that is being referenced in the various lines is distinct and does not have proper antecedent basis.
	Claim 24:  The claims is ambiguous because it is unclear for what purpose the subject is being imaged.  
APPLICANT’S ASSERTION
	In summary, it is asserted that the claim was amended to address the Examiner’s concern.

EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive.  Review of the claim still does not set forth why the imaging method is being performed.
Claim 26 :  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim  recites the broad recitation ‘external source’ (see line 6), and the claim also recites ‘preferably with an external laser source, more preferably near infrared light) (see lines 9-10) which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
APPLICANT’S ASSERTION
	In summary, it is asserted that the claim was amended to address the Examiner’s concern.
EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive.  Review of claim 26 indicates that the phrase ‘preferably with an external laser source, more preferably near infrared light’ is still in the claim.



Claims Not Further Limiting
	The 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to photothermic agents other than ICG, 5-ALA, IRDye700DX, CH1055, Q1, Q4, H1, IR-FEP, IR-BBEP, IR-E1, IR-FTAP, methylene blue, protoporphyrin IX, IRDye800CW, ZW800-1, Cy5, Cy7, Cy5.5, Cy7.5, Alexa fluor 488, and fluorescein isothiocyanate.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
Claims 7-9, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7:  The claim is ambiguous because of the phrase ‘used to couple chemical moieties by solid phase synthesis’.  Specifically, does the phrase refer to ‘a covalent bond’ only or is the phrase also referring to an amide, a carbamate, a thiourea, an ester, an ether, an amine, and a triazole?
Claim 8, line 2:  The claim recites the limitation "the formula".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10, line 3:  The claim recites the limitation "the range".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23, lines 2 and 3-4:  The claim recites the limitation "the concentration" and “the range”, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24, line 6:  The claim recites the limitation "the human".  There is insufficient antecedent basis for this limitation in the claim.


103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 9-11, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbertson et al (US Patent No. 8,568,689) in view of Velde et al (The Use of Fluorescent Dyes and Probes in Surgical Oncology, 2009, 38 pages) in further view of Wilson (The nurse’s quick guide to I.V. drug calculations, 2013, 2 pages).
	Cuthbertson et al disclose uPAR targeting contrast agents comprising a peptide target and an imageable moiety (see entire document, especially, abstract; column 27-30, claims 1-10, 14-16).  The uPAR targeting contrast agent may be of Formula Ia, Z1-W1-X0-X1-Phe-X2-X3-X4-Leu-Trp-X5-X6-W2-Z2 wherein Applicant’s uPAR targeting peptides are encompassed therein when X0 = Asp (both D- and L-form are preferred); X1 = B-cyclohexylalanine (Cha); X2 = Ser (preferably D-form); X3 = Arg (preferably D-form); X4 = Tyr (preferably L-form); X5 = Ser (preferably L-form); W1 = absent; W2 = polyethylene glycol (oligoglycol) and the PEG based structure may comprise a carbamate moiety as seen in Formula II in column 3, line 45; Z1 = present and a linker/spacer; and Z2 = absent (column 2, line 15 through column 4, line 9).  
	In particular, Cuthbertson et al disclose that a preferred uPAR targeting peptide is Asp-Cha-Phe-Ser-Arg-Tyr-Leu-Trp-Ser (column 4, line 41) which is the peptide sequence in Applicant’s independent claim 1.  The Z moiety may be a dye such as a chromophore/fluorescent compound.  Possible dyes include cyanines, indocyanines, Cy5 (preferred dye), and Cy7 (preferred dye).  The dye may be linked to the peptide by an ester (columns 7-8, bridging paragraph).  
	The contrast agents of Cuthbertson et al may be used to generate imaging of a human by administering the composition thereto and imaging the subject (column 10, lines 2-65).  The contrast agents may be used for diagnosing various forms of cancer (e.g., breast, skin, colorectal, pancreatic, prostate, lung, and ovarian) and metastasis as well as vulnerable plaques in atherosclerosis.  The pharmaceutical compositions comprise and effective amount of the contrast agent in combination with  one or more pharmaceutically acceptable adjuvants, excipients, or diluents (columns 10-11, bridging paragraph; column 11, lines 10-15).
While Cuthbertson et al disclose that fluorophores such as Cy5, Cy7, and cyanines and indocyanine in general may be used, the document does not specifically list, for example, dyes such as indocyanine green (ICG) and IRDye800CW that are encompassed therein.
	Velde et al is directed to the used of fluorescent dyes and probes in surgical oncology (see entire document, especially, Abstract, page 2).  Velde et al disclose that indocyanine green (ICG) as well as Cy5.5, Cy7, IRDye800CW, and Alexa Fluor are commonly used fluorescent dyes that are used for tissue imaging applications.  In addition, it is discloses that optimal wavelengths for fluorescent dyes in tissue imaging is between 700 nm – 900 nm (pages 4, 6, 20, 22 (Table 1), and 23 (Table 2)).  Also, Velde et al discloses that dyes such as indocyanine green are photothermal and that one may use a Photodynamic Eye camera to obtain imaging data (page 10).  
	Wilson discloses calculations used to determine dosage (e.g., intravenous administration).  In particular, it is set forth that dosage depends upon such parameters as the patient’s weight, concentration of the parent drug, and the units for which the drug is measured (see entire document, especially, pages 1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Cuthbertson et al using the teachings Velde et al and Wilson and generate a fluorophore labeled uPAR targeting peptides as set forth in independent claim 1 for the reasons set forth below.
	(1) Cuthbertson et al discloses that it is well known in the art to have a fluorophore (fluorescent moiety) such as Cy5, Cy7, cyanines in general as well as indocyanines attached to a peptide comprising or select from Asp-Cha-Phe-Ser-Arg-Tyr-Leu-Trp-Ser wherein the amino acids may be in the D- or L-form.  In addition, Cuthbertson et al disclose that it is well known in the art to use such peptides for imaging cancer and other diseases/conditions.
	(2) Velde et al is made of record because the teachings, like those of Cuthbertson et al, disclose that it is well known in the art to use fluorescent dyes (fluorophores) for oncological (cancer) imaging.  In addition, the document discloses that dyes such as indocyanine green (ICG), Cy5.5, Cy7, and IRDye800CW which are dyes that are encompassed by the teachings of Cuthbertson et al (columns 7-8, bridging paragraph).  Also, Velde et al discloses that it is well known in the art to use  fluorescent dyes in tissue imaging applications that have a wavelength of 700 nm - 900 nm.  Thus, since both Cuthbertson et al and Velde et al disclose overlapping subject matter, the inventions may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	(3) Wilson is made of record to illustrate that it is well known in the art to calculate an effective dosage for a subject.  Specifically, it is recognized in the pharmaceutical arts that dosage is based on the concentration of the parent drug, subject’s weight, mode of administration, and units in which the drug is to be administered.  Thus, it would have been obvious to a skilled artisan at time the invention was made that the dosage amount will vary for subjects (humans) being administered the labeled fluorophore uPAR targeting peptide composition of the instant invention.  Furthermore, since both Cuthbertson et al and Wilson disclose overlapping subject matter, the inventions may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.

SPECIFICATION
The disclosure is objected to because of the following informalities: the drawing on page 14, line 16, of the specification is not readable.  The structure contains some bonds and atoms that are not clear.  
Appropriate correction is required.
Note(s):  It is duly noted that Applicant submitted a structure on 6/13/22.  However, that structure is still not readable.



COMMENTS/NOTES
Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
	Note(s):  The ‘capable of’ phrase appears in claims 1 (lines 2-3); 25 (lines 4-6); and 26 (claims 5-8).

For clarity of the claimed invention, the following suggestions are respectfully made:
	(1) in claim 1, line 12, delete ‘any of’;
	(2) in claim 3, line 4, insert ‘or’ before ‘Fluorescein’;
	(3) in claim 4, line 3, insert ‘or’ before ‘IR-FTAP’;
	(4) in claim 7, lines 4-5, delete ‘used to couple chemical moieties by solid-phase synthesis;
	(5) in claim 25, delete lines 4-6; 
(6) in claim 26, in lines 5-7, replace ‘capable of….imaging procedure’ with ‘that which absorbs light and is transformed into heat upon irradiation with an external source of light and is detected either directly or indirectly in an optical imaging procedure’; and 
	(7) in claim 26, in lines 9-10, delete ‘preferably with an external laser source, more preferably near infrared light’.

A ‘Table of Fluorochromes’ accompanies this office action.  The document illustrates well known facts (e.g., wavelength (nm) ranges) about the fluorochromes.  In addition, the document list some dyes (fluorochromes/fluorophores) that cyanine dyes, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 6, 2022